Mr. Justice Phillips. Appellant, the plaintiff, brought suit against appellees, the defendants, on an alleged contract by which he claims the defendants purchased of him his wheat crop of 1889. Defendants operated a mill for the manufacture of flour, and contracted with the plaintiff to purchase of him some wheat of a fine quality at a price a few cents higher than the market price. Defendants desired to establish a reputation for their mills, and purchased this wheat, to be manufactured into flour to be sold to special customers, and the contention between the parties is as to whether defendants were to take the entire crop of 1889 of the plaintiff or only sound wheat of a good quality. A trial was had before a jury and a judgment and verdict found for defendants, but the plaintiff prosecutes this appeal. The controversy is purely one of fact, and no complaint is made of the admission of evidence or of instructions to the jury. The evidence is conflicting and it is the peculiar province, of the jury where there is such conflict to weigh, consider and reconcile the testimony, and from the entire evidence ascertain the truth, and so find, and when they have done this we will not interfere with the finding unless it is manifest that they have mistaken the evidence or have been governed by passion or prejudice. Chapman v. Burt, 77 Ill. 337; Addems v. Suver, 89 Ill. 482; Connecticut Mutual L. Ins. Co. v. Ellis, Admr., 89 Ill. 516; C., B. & Q. R. R. Co. v. Lee, 87 Ill. 454. This much may be fairly said, that there is quite as much evidence to sustain the contention of the defendants as there was for the plaintiff, and we see no cause to disturb the verdict, and the judgment is affirmed. Judgment affirmed.